IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN THE MATTER OF THE CRIMH\IAL
COMPLAINT FOR ALQUIN WELLS

CASE NO: l:l9-MJ-3097

)
)
) MAGISTRATE JUDGE
) THoMAs M. PARKER
)
)

ORDER TO BE FILED UNDER SEAL

 

Upon motion of the United States of America, and for good cause shown, the affidavit
submitted in support of the criminal complaint in the above-captioned case is hereby sealed and
shall remain sealed until further order of this Colut.

Ah,,]/-`

UNITED sTATEs MRorS-HU(TE JUDGE

4/3/2019
DATE

